Exhibit 10.3

 

[g223241kgi001.gif]

 

December 16, 2005

 

Alton T. Kuioka

 

Re:                             Revisions to Retention Agreement to Comply with
Section 409A of the Internal Revenue Code

 

Dear Alton,

 

This letter agreement revises and replaces the retention agreement that Bank of
Hawaii Corporation and Bank of Hawaii (collectively, the “Bank”) entered into
with you on May 3, 2004.  These revisions are necessary to comply with
Section 409A of the Internal Revenue Code, which applies new rules for deferred
compensation effective January 1, 2005.  If you agree with the terms of this
letter agreement, please date, sign, and return it to the Bank’s Director of
Human Resources on or before December 30, 2005.

 

Retention Payment

 

If you perform your duties to the Bank’s satisfaction through December 31, 2005,
the Bank will pay you a retention payment equal to twenty-four (24) months of
your base monthly salary as of December 31, 2005.  The retention payment will be
paid to you in a single lump sum on or before March 15, 2006.  Also, the balance
of your initial membership fees for the Oahu Country Club and the Waialae
Country Club will be imputed to you as income in January 2006.

 

On behalf of the Bank, I want to thank you for your many years of extraordinary
service, and I look forward to your continuing involvement with the Bank and its
customers.

 

 

BANK OF HAWAII CORPORATION and
BANK OF HAWAII

 

 

 

 

 

By:

/s/ Allan R. Landon

 

 

 

Allan R. Landon

 

 

Chairman of the Board, CEO, and President

 

I agree to the revision and replacement of the retention agreement dated May 3,
2004, with this letter agreement.

 

 

Dated: December 16, 2005

 

/s/ Alton T. Kuioka

 

 

 

 

Alton T. Kuioka

 

 

 

--------------------------------------------------------------------------------